Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 6, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  146289(61)(62)                                                                                                     Justices



  RAMA MADUGULA,
          Plaintiff/Counter-Defendant-
          Appellee,
                                                                   SC: 146289
  v                                                                COA: 298425
                                                                   Washtenaw CC: 08-000537-CK
  BENJAMIN A. TAUB,
           Defendant/Counter-Plaintiff-
           Appellant,
  and
  DATASPACE INC.,
          Defendant,
  and
  ANDREW FLOWER,
             Defendant.
  ___________________________________


        On order of Chief Justice, motions for the temporary admission to practice of John
  F. Ward and Jessica R. Amunson are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 6, 2013                       _________________________________________
                                                                              Clerk